      Case: 1:19-cv-01219 Document #: 30 Filed: 02/21/19 Page 1 of 3 PageID #:388



                          UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
                                                )
                                                )
STERIGENICS U.S., LLC,                          )
                                                )
               Plaintiff,                       ) Case No. 19-cv-01219
       v.                                       )
                                                ) Hon. Andrea R. Wood
JOHN KIM, not individually, but solely in )
his capacity as Acting Director of the Illinois )
Environmental Protection Agency, and the )
ILLINOIS ENVIRONMENTAL                          )
PROTECTION AGENCY,                              )
                                                )
               Defendants.                      )
                                                )


                   NOTICE OF MOTION FOR STATUS CONFERENCE

To:     All Counsel of Record

        PLEASE TAKE NOTICE that on Tuesday, February 26, 2019, at 9:00 am, or as soon as

counsel may be heard, Plaintiff Sterigenics U.S., LLC shall appear before the Honorable Andrea

R. Wood or any judge sitting in her stead in courtroom 1925, Everett McKinley Dirksen Federal

Courthouse, 219 S. Dearborn Street, Chicago, Illinois, and shall then and there present Plaintiff’s

Motion for a Status Conference to Set Hearing Date on Motion for Preliminary Injunction.
   Case: 1:19-cv-01219 Document #: 30 Filed: 02/21/19 Page 2 of 3 PageID #:389



Date: February 21, 2019                Respectfully submitted,

                                       By:    /s/ Gerard D. Kelly
                                             Gerard D. Kelly

                                             Maja C. Eaton
                                             meaton@sidley.com
                                             Gerard D. Kelly
                                             gkelly@sidley.com
                                             Elizabeth M. Chiarello
                                             echiarello@sidley.com
                                             Stephanie C. Stern
                                             sstern@sidley.com
                                             Kate Lambert
                                             klambert@sidley.com
                                             SIDLEY AUSTIN LLP
                                             Firm ID No. 42418
                                             One South Dearborn Street
                                             Chicago, Illinois 60603
                                             Telephone: (312) 853-7000
                                             Facsimile: (312) 853-7036

                                             Attorneys for Sterigenics U.S., LLC




                                        2
    Case: 1:19-cv-01219 Document #: 30 Filed: 02/21/19 Page 3 of 3 PageID #:390



                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2019, I electronically filed the foregoing document

with the clerk of the court for the Northern District of Illinois, Eastern Division, using the

electronic case filing system of the court. The electronic case filing system sent a “Notice of E-

Filing” to the attorneys of record in this case.



                                               By:     /s/ Stephanie C. Stern
                                                       One of the attorneys for Plaintiff




                                                   3
